DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 19, 2021, the applicants have elected group I without traverse for further prosecution.
3. Claims 1-2, 4-15 and 17-21 are pending in the application. Claims 1-2, 4-15 and 17-18 are withdrawn from further consideration as being directed to non-elected subject matter.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. Claim 20 is rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Chimmanamada (WO 2015/038649 A1, cited on applicant’s form 1449).
Chimmanamada discloses Targeted therapeutics. The process for preparing SDC-Trap-0063 (specifically preparing INT-8 from INT-7, preparing INT-9 from SM-4 and combining INT-8 and INT-9 to from SDC-Trap-0063) disclosed on page 104 by Chimmanamada clearly anticipates the instant claim.

Allowable Subject Matter
5. Claims 19 and 21 are allowed since the instant compound of claim 19 and a process for preparing it is neither disclosed nor obvious over the prior art. In the art, Alland (WO 2018/236793 A1, cited on applicant’s form 1449) discloses instant compound on page 50 and a process for preparing it in claim 12 which do anticipate the instant claims. However, this reference does not constitute a prior art reference since the effective filing date (June 20, 2017) is identical to the effective filing date (June 20, 2017) of the instant application.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625